Aaron s




                         Fourth Court of Appeals
                                San Antonio, Texas
                                       May 12, 2014

                                   No. 04-13-00777-CV

                MIRAMAR DEVELOPMENT CORP. and John Hawkins,
                               Appellants

                                              v.

                                      Aaron M. SISK,
                                         Appellee

                   From the 236th District Court, Tarrant County, Texas
                             Trial Court No. 236-248030-10
                       Thomas Wilson Lowe III, Judge Presiding


                                      ORDER
Sitting:     Catherine Stone, Chief Justice
             Sandee Bryan Marion, Justice
             Rebeca C. Martinez, Justice

     The panel has considered the Appellant’s Motion for Rehearing, and the motion is
DENIED.

                                                   _________________________________
                                                   Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of May, 2014.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court